UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

CHARM I~IOWIE,
Plaintiff,

V.
CITY OF PROVIDENCE, by and through its
Treasurer, .l ames J. Lombardi, HI, alias and,
PATRICK POTTER, alias and, MATTI"IEW
SHERIDAN, alias and, MICHAEL PLACE,
alias, individually and in their official

capacities as Providence Police officers,
Defendants.

C.A. No. l7-6()4-JJM-LDA

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Judge.

The plaintiff in this case, Charm Howie, seeks to hold the City of Providence liable for the
alleged misconduct of three Providence Police officers through a theory of municipal liability. The
Defendant City of Providence has moved for judgment on the pleadings, asking the Court to
dismiss Counts One through Five. ECF No. 17. Defendant’s motion is DENIED for the following
reasons
I. BACKGROUND

The Court begins With a recitation of the necessary facts pleaded by Mr. Howie in the light
most favorable to him. The Court accepts as true all well-pleaded facts from Mr. Howie’s
Coniplaint (ECF No. 1) and draws all reasonable inferences in his favor. Doe v. Br'own Univ., 896
F.Sd. 127, 130 (lst Cir. 2018) (quoting Kando v. R.I. Smte Bd. ofE!'ection.s', 880 F.3d 53, 58 (lst

Cir. 2018)). Further, the Court “supplement[s] those facts by reference to documents incorporated

 

in the pleadings.” Kcmdo, 880 F.3d at 56 (quoting Ja)'dz`n De Las Cmah`nas Ltd. P ’Shi‘p v. .]0yner,
766 F.3d. 127, 130 (lst Cir. 2014)).

A. Factual Allegations

Mr. Howie attended the Providence Police Training Academy in 2014. Defendants
l\/latthew Sheridan and Michael Place Were also attending the Academy that year. ECF No. l at 3.
During his time at the Police Acaderny, Defendants often made comments to Mr. Howie,
criticizing him and showing they did not want Mr. i-Iowie there, telling him, “you need to quit.”
fd. at 3. Following a “feedback session” wherein Officer Sheridan told him to “get out of here,”
Mr. Howie was dismissed from the Acadcrny by Providence Police Major Francisco Colon with
little explanation other than that it was not “working out.” Id. at 4. Mr. Howie obtained other
employment and had no further contact with the Defendants until the incident in question Id.

A year later, l\/ir. Howie Was driving horne and passed two parked Providencc Police
vehicles that he recognized belonged to Ofticers Sheridan and Place. Mr. Howie made eye contact
with Officer Place, nodded, and then saw Officer Sheridan running to get into his car. l\/lr. Howie
saw Officer Sheridan turn his car around, and both Officers began following Mr. Howie in their
vehiclesl Id. at 4-5. Mr. Howie continued driving With no sign that Officers Place and Sheridan
intended for him to pull over. He admits he was driving with a headlight out. Ici. Thcre were
other police cars with flashing lights in front of a house down the street from Mr. Howie’s home,
and upon passing those lights, Officers Placc and Sheridan put on theirs. Believing the officers
were responding to the situation down the street, Mr. Howie continued a short way to his home
and parked in his driveway. Id. Mr. Howie exited his vehicle and walked to the front ofhis horne,

where Officers Sheridan and Place were parked at the end of his driveway Id. at 5-6.

 

Officers Place and Sheridan approached Mr. Howie. Officer Sheridan began swearing at
Mr. Howie and told him that his headlight was out. Mr. Howie acknowledged that his headlight
was out and that the police might ticket him. He asked the officers not to swear below the window
where his children were sleeping ]d. Mr. Howie turned around slowly and Ofticer Sheridan told
him, “I know you; you’re all set.” Id. At this point, Officers Sheridan and Place continued to
make comments to Mr. Howie and discuss the possibility of him receiving a ticket for the headlight
until Defendant Patrick Potter arrived. Id. Officer Potter was the supervisor of Officers Sheridan
and Place, Id. at 2. When Officer Potter arrived, he told Offlcer Sheridan to “put {Mr. I‘Iowic] on
the car,” at which point Offieer Sheridan pushed l\/lr. Howie against the car and patted him down,
maintaining physical contact for an extended period while Officer Potter searched l\/lr. Howie’s
car, without consent. ld. at 7. rl`here was no indication that the officers suspected that l\/ir. Howie
was armed and dangerous at any time before or during the search. ld.

Officers Sheridan and Place brought Mr. Howie to one of the police vehicles and put him
inside. ]d. After i\/lr. Howie fielded yet another series of verbal insults from Oflicer Sheridan,
Ofticer Sheridan lunged at Mr. Howie and tried to choke him. Officers Place and Potter stood
back and watched until Officer Potter noticed a neighbor watching and told Officer Sheridan to
calm down. ld. at 8. Offlcer Potter told Mr. Howie to stop looking at him “violently” and asked
Mr. Howie what he wanted to do next. Mr. Howie indicated he wanted to speak to a supervisor,
and Officer Potter told him that he was the supervisor. Id. Mr. Howie tried to discuss the situation,
but Officer Potter swore at him and told Officer Sheridan to arrest Mr. Howie. Officer Sheridan
told Mr. Howie, “l was just going to give you a ticket, but my boss told me l have to arrest you.”

Id. Throughout this encounter, Officers Sheridan and Place both made calls to other former

 

classmates at the Academy who had known Mr. Howie. Id. at 9. Ultimately, l\/Ir. Howie was
arrested and brought to the police station, where he was processed and released Id. at 8.

Following Mr. Howie’s arrest, he was charged with two traffic violations and disorderly
conduct, a municipal violation. Icl. at 9. When Mr. Howie refused to plead guilty to the municipal
charge, the City refiled the case in Rhode Island District Court, charging him with disorderly
conduct, R.l. Gen. Laws § ll-45-1(a)(l), and added charges of simple assault, R.l. Gen. Laws §
11-5-3 and resisting arrest, R.I. Gen. Laws § 12-7-10. ]d. at 9. Over sixteen months, Mr. Howie
appeared in court twenty times. Id. Mr. Howie was found not guilty 011 all counts.

Additionally, and importantly to the matter at issue in the City’s motion, Mr. Howie alleges
that the Providence Police Department received 200 civilian contacts in 2015, all of which were
reviewed by the Chief of Police. Id. at 10. Seventy-tive of these contacts became formal
complaints, and the City sustained just seven of these. Of those seven, only one officer received
discipline beyond a written warning ld.

B. Proeedural History

Mr. Howie asserted nine Counts in his complaint. Counts One, Three, and Five allege
violations of the Fourth, Fifth, and Fourteenth Amendments actionable under 42 U.S.C. §1983.
Counts Two and Four allege violations of the Rhode Island Constitution. These five Counts are
alleged against all Defendants. Counts Six, Seven, Eight, and Nine are common law torts alleged
only against the Defendant Officers. Both the Defendant Officers and Defendant City of
Providence have filed answers ECF No. 3 and 9. Defendant City of Providence filed this l\/Iotion
for Judgrnent on the Pleadings. ECF No. 14. it later amended the motion ECF No. 17. Mr.
Howie objects (ECF No. 16) to the motion, to which the City replied. ECF. No. l8. Mr. Howie

filed a sur-reply. ECF No. 19.

 

II. STANDARI) OF REVIEW

A party can move for judgment on the pleadings under Fecleral Rule of Civil Procedure
12(0), and such a motion “bears a strong family resemblance to a motion to dismiss under Federal
Rule of Civil Procedure lZ(b)(6).” Kcmdo, 880 F.3d at 58. Courts treat these motions similarly in
terms of the standard of review; they are subject to the sufficiency of the factual pleadings needed
to survive them. See /lponle'To)'res v. Univ. of P. R., 445 F.3d 50, 54 (lst Cir. 2006).

Because a Rule l2(c) motion for judgment on the pleadings mirrors the standard ofa Rule
12(b)(6) motion so closely, in reviewing the merits of the pleadings, /lshc)'oj? v. Iqbal controls the
Court’s analysis. 556 U.S. 662 (2009). The Court is compelled to accept all factual allegations as
true without crediting any conclusory legal allegations The First Circuit has further held that a
Court may only grant a Rule 12(0) motion if “it appears beyond doubt that the plaintiffcan prove
no set of facts in support of his claim which would entitle him to relief.” Cur)'cms v. Cousins, 509
F.3d 36, 43 (lst Cir. 2007) (quoting Rivera-Gomez v. de Ca,rt)'o, 843 F.2d 631, 635 (l st Cir. 1988)).
III. DISCUSSION

To prove a proper claim for municipal liability, a plaintiff must show that the municipality
at issue promulgated a policy or custom that caused their employees to conduct themselves
unlawfully in their interactions with civilians. Monelf v. Dep’f ofSoc. Serv. ofCiry ofNew Yor'k,
436 U.S. 658, 690-1 (1978). This can be satisfied by a showing that there is either “1) an official
policy articulated or adopted by a decision-maker; or 2) an unofficial custom as evidenced by
widespread action or inaction,” meaning a plaintiff can make a showing of deliberate indifference
as evidence of the presence of a custom. McEI)'oy v. City ofLowe/I, 741 F. Supp. 2d 349, 353 (D.

l\/lass. 2010).

 

The law does not require the plaintiff to show that there was a specific policy in place that
called for the violation of federal law. Instead, a plaintiff must put on evidence of conduct at the
municipal level (be it action or inaction) that “gives rise to subsequent conduct of subordinate
employees that violates plaintist rights.” Mth‘oy, 741 F. Supp. 2d at 355 (quoting Hi!chey v.
City of Haverhil/, 537 F. Supp. 2d 255, 263 (D. Mass. 2008)). A plaintiff generally must show
that a municipality knew there was a risk of unlawful behavior by its employees and that they
subsequently did not act to mitigate this risk despite that knowledge

To survive dismissal, Mr. Howie must have pleaded enough facts to show that the City
knew there was a risk of civilians’ rights being violated by its employees and yet deliberately failed
to address this risk. Mr. Howie contends that the City has cultivated an environment in which
Providence Police officers are undeterred from misconduct because of the City’s lack of discipline,
training, and/or oversight. In so doing, he relies on the considerable number of civilian complaints
received in 2015 compared with the minuscule number of complaints investigated (with just one
of those resulting in discipline beyond a written warning). At this nascent stage of the litigation
process, Mr. Howie uses this preliminary information to be at least partly indicative of the City’s
knowledge of a risk of potential violations of constitutional rights of persons with whom the police
may be interacting, and its subsequent failure to undertake any actions that may mitigate such a
risk (i.e., through a more thorough investigation of civilian complaints). Additionally, three
Providence Police officers (including a supervisor) engaged in this conduct with Mr. Howie and
made calls to other City police officers during the encounter. These facts, coupled with the
confirmed prosecution of Mr. Howie following these acts, invites an inference that there is indeed
a custom, reinforced by a systematic failure to discipline, train, or otherwise prevent unlawful

conduct on behalf of the City. lf, as is required, the Court draws reasonable inferences based on

 

the facts alleged in Mr. Howie’s complaint and analyzes them in Mr. Howie’s favor as the
nonmovant, Mr. Howie has sufficiently alleged that the City may have had such knowledgc, and
subsequently failed to aet, constituting deliberate indifference that would support a pattern of
misconduct among its employees when interacting with civilians.
lV. CONCLUSION

At this early stage in the litigation process, Mr. Howie has alleged enough facts to survive
the Defendants’ Motion for Judgment on the Pleadings. The Court DENIES the City of
Providence’s l\/lotion for .ludgment on the Pleadings (ECF No. 14, as amended by ECF No. 17) for

all these reasons

lTlSS 0 ERE. [
\

iam J. Mcconh€ii, Ji~.
United States District Judge

January 24, 2019

 

